           Case 1:21-cv-07156-LTS Document 5 Filed 08/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES CASTON,

                             Plaintiff,
                                                                    1:21-CV-7156 (LTS)
                     -against-
                                                            ORDER DIRECTING ORIGINAL
CITY OF PHILADELPHIA POLICE                                        SIGNATURE
DEPARTMENT, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. Plaintiff submitted a complaint and an application for a

temporary restraining order without a signature. Rule 11(a) of the Federal Rules of Civil

Procedure provides that “[e]very pleading, written motion, and other paper must be signed by at

least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” Fed. R. Civ. P. 11(a); see Local Civil Rule 11.1(a). The Supreme Court of the

United States has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name

handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

       To cure this filing deficiency, the Court directs Plaintiff to submit the attached declaration

with his original signature to the court within thirty days of the date of this order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-07156-LTS Document 5 Filed 08/26/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 26, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
